    Case: 1:20-cv-04699 Document #: 42 Filed: 09/08/20 Page 1 of 4 PageID #:640




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 IN RE: TIKTOK, INC.,                                 MDL No. 2948
 CONSUMER PRIVACY
 LITIGATION,                                          Master Docket No. 20-cv-4699

                                                      Judge John Z. Lee

                                                      Magistrate Judge Sunil R. Harjani

 This Document Relates to All Cases



 SAUDER SCHELKOPF’S MEMORANDUM IN SUPPORT OF KATRINA CARROLL
  AND JONATHAN JAGHER’S APPLICATION FOR APPOINTMENT AS CO-LEAD
           COUNSEL AND PLAINTIFFS’ STEERING COMMITTEE
                  PURSUANT TO FED. R. CIV. P. 23(g)

       Sauder Schelkopf LLC, counsel for Plaintiff in the action originally styled Marks v.

TikTok, Inc. et al., 1:20-cv-02883 (N. D. Ill., filed May 13, 2020), respectfully submits this

memorandum in support of (1) Katrina Carroll of Carlson Lynch LLP and Jonathan Jagher of

Freed Kanner London & Millen LLC’s joint application for appointment as Co-Lead Counsel

(“Proposed Co-Lead Counsel”) and (2) the appointment of a Plaintiffs’ Steering Committee

consisting of Robert Foote (Foote, Mielke, Chavez & O’Neil, LLC); Michael Gervais (Susman

Godfrey LLP); Joseph Guglielmo (Scott+Scott Attorneys at Law LLP); Tina Wolfson (Ahdoot &

Wolfson, PC) and James Zouras (Stephan Zouras, LLP).

       We have years of firsthand experience working alongside Ms. Carroll in numerous prior

matters, including the MDL matter In Re: Rust-Oleum Restore Marketing, Sales Practices and

Products Liability Litigation, 1:15-cv-1364 (N.D. Ill.), where Ms. Carroll served as Co-Lead

Counsel. Our firm is currently serving as Co-Lead with Ms. Carroll in Bishop et al. v. Behr

Process Corp. et al., No. 1:17-cv-4464 (N.D. Ill.), national products liability class action relating

                                                  1
    Case: 1:20-cv-04699 Document #: 42 Filed: 09/08/20 Page 2 of 4 PageID #:641




to defective deck paint. From this experience, we do not hesitate to recommend Ms. Carroll.

She has all the necessary skills and will devote her attention to litigating this case to the fullest

extent possible. Also, from our specific experience in this case, we also recommend Mr. Jagher,

who has at all times worked cooperatively for the benefit of all plaintiffs and the class.

        Throughout this case, we have worked collaboratively with Proposed Co-Lead Counsel

and others to consolidate and organize the various actions originally filed within this District.

The undersigned can attest to Proposed Co-Lead Counsel’s efforts to manage and coordinate this

litigation to secure broad and significant relief for the putative Class. Based on our past record

and first-hand experience working with Ms. Carroll, we originally supported her appointment as

Temporary Interim Lead Counsel pending transfer and centralization by the Judicial Panel on

Multidistrict Litigation. See Docket for E.R. v. TikTok, Inc. et al. 1:20-cv-02810, ECF No. 12

(May 21, 2020 “Consent by All Parties to Consolidate Cases and Uncontested Motion for

Appointment of Temporary Interim Lead Counsel Pending MDL Proceedings”).

        Proposed Co-Lead Counsel’s continued efforts over the last several months support their

appointment. Proposed Co-Lead Counsel worked tirelessly to investigate Defendants’ alleged

malfeasance and the ever-shifting political and regulatory landscape within which it operates,

secured transfer of these now-consolidated actions to this District and engaged Defendants in

settlement discussions that, given their determination Proposed Co-Lead Counsel have

demonstrated, undoubtedly will exceed the expectations of the Class and Court alike.

        While some attempted to fracture plaintiffs’ counsel, see E.R. Docket ECF No. 46 (order

denying motion to intervene), Proposed Co-Lead Counsel pursued an inclusive approach. They

have leveraged the substantial collective experience of all Plaintiffs’ counsel who wished to

participate in the prosecution of this action by assigning each task suited to their expertise, and



                                                   2
    Case: 1:20-cv-04699 Document #: 42 Filed: 09/08/20 Page 3 of 4 PageID #:642




consistently solicited input with respect to any and all strategic decisions. Nowhere is their

collaborative philosophy more evident than in their successful efforts to engage Defendants in

settlement discussions, which required Proposed Co-Lead Counsel to secure the participation of

counsel for Plaintiffs in actions pending across the country, and whose interests may not

necessarily have aligned.

         In Case Management Order No. 1, the Court noted that among the criteria for

appointment as lead counsel are “counsel’s willingness to commit to a time-consuming project

[and] ability to work cooperatively with others . . . .” MDL Docket, ECF No. 4. Proposed Co-

Lead Counsel check both boxes. They have proven themselves dedicated to the task at hand (and

ahead), and willing and able to collaborate with all counsel for the benefit of Plaintiffs and the

Class.

         We also support Proposed Co-Lead Counsel’s proposed Steering Committee, which

represents a sampling of counsel and cases from other Districts comprising the MDL. All of

these lawyers are well-qualified and should be appointed to serve in committee roles.

         Accordingly, Sauder Schelkopf respectfully submits that this Court should appoint

Katrina Carroll and Jonathan Jagher as Co-Lead Counsel, and appoint a Plaintiffs’ Steering

Committee consisting of Robert Foote; Michael Gervais; Joseph Guglielmo; Tina Wolfson and

James Zouras.

Dated: September 8, 2020


                                        By:           /S/ Richard R. Gordon
                                                      Richard R. Gordon
                                                      Gordon Law Offices, Ltd.
                                                      111 West Washington Street
                                                      Suite 1240
                                                      Chicago, Illinois 60602
                                                      Tel: (312) 332-5200
                                                      Fax: (312) 242-4966

                                                  3
Case: 1:20-cv-04699 Document #: 42 Filed: 09/08/20 Page 4 of 4 PageID #:643




                                        rrg@gordonlawchicago.com

                                        Attorneys for Plaintiff and Putative Class

                                        Joseph G. Sauder
                                        Joseph B. Kenney
                                        Sauder Schelkopf LLC
                                        1109 Lancaster Avenue
                                        Berwyn, PA 19312
                                        Telephone: 610-200-0580
                                        jgs@sstriallawyers.com
                                        jbk@sstriallawyers.com

                                        Attorneys for Plaintiff and Putative Class




                                    4
